Citation Nr: 0916239	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for low back strain with L3 osteophyte formation.

2.  Entitlement to a disability rating greater than 
20 percent for neck strain with degenerative disc disease and 
osteophyte formation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1980 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted the Veteran's 
increased rating claims for low back strain with L3 
osteophyte formation ("lumbar spine disability"), assigning 
a 20 percent rating effective April 28, 2000, and for neck 
strain with degenerative disc disease and osteophyte 
formation ("cervical spine disability"), assigning a 
10 percent rating effective April 28, 2000.  Although the 
Veteran requested a Travel Board hearing when he perfected a 
timely appeal on these claims in February 2002, he 
subsequently withdrew his Travel Board hearing request in 
March 2002.  See 38 C.F.R. § 20.204.  

In August 2003 and July 2006, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

In an October 2008 rating decision, the RO assigned a 
20 percent rating for the Veteran's cervical spine disability 
effective April 28, 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbar spine disability is manifested by, 
at worst, muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour; there is no 
evidence of lumbar spine ankylosis or incapacitating episodes 
of intervertebral disc syndrome (IVDS) having a total 
duration of at least 4 weeks but less than 6 weeks in the 
past 12 months.

3.  The Veteran's cervical spine disability is manifested by, 
at worst, incapacitating episodes of IVDS having a total 
duration of at least 2 weeks but less than 4 weeks in the 
past 12 months; there is no evidence of cervical spine 
ankylosis or flexion limited to 15 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
20 percent for low back strain with L3 osteophyte formation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DC's) 5010-5295 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, DC's 5010-5237 (effective 
September 26, 2003).

2.  The criteria for a disability rating greater than 
20 percent for neck strain with degenerative disc disease and 
osteophyte formation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DC's 5010-5293 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, DC's 5010-5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in July 2004, February 2005, August 2006, 
and August 2007, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence showing that 
his service-connected lumbar and cervical spine disabilities 
had worsened and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letters issued to the Veteran in this appeal correctly 
requested evidence showing that his service-connected lumbar 
and cervical spine disabilities had increased in severity, 
properly identified the sources of such evidence, and also 
invited the Veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected disabilities 
had worsened.  Although the VCAA notice letters did not 
indicate that the Veteran also could submit evidence showing 
the effect that worsening of his lumbar and cervical spine 
disabilities had on his employment and daily life, the Board 
finds that failure to satisfy the duty to notify in that 
regard is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Because the Veteran's increased rating 
claims are being denied in this decision, the Board finds 
that any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in the August 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claims are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's 
July 2006 remand, the Veteran was provided with a VA 
examination for his service-connected disabilities; thus, 
additional examinations are unnecessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected low back 
strain with L3 osteophyte formation ("lumbar spine 
disability") is more disabling than currently evaluated.  He 
also contends that his service-connected neck strain with 
degenerative disc disease and osteophyte formation 
("cervical spine disability") is more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected lumbar spine disability 
currently is evaluated as 20 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5237 (arthritis-lumbosacral 
strain).  See 38 C.F.R. § 4.71a, DC 5010-5237 (2008).  The 
Veteran's service-connected cervical spine disability 
currently is evaluated as 20 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5243 (arthritis-intervertebral 
disc syndrome).  See 38 C.F.R. § 4.71a, DC 5010-5243 (2008).

DC 5010 provides a 10 percent rating for traumatic arthritis 
substantiated by x-ray findings with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent rating is assigned under 
DC 5010 for traumatic arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, DC 5010 (2008).  The lumbar and 
cervical vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  The lumbosacral 
articulation is considered a group of minor joints ratable on 
disturbance of lumbar spine functions.  See 38 C.F.R. § 4.45 
(2008).

As relevant to this appeal, under DC 5295, effective before 
September 26, 2003, a 20 percent rating was assigned for 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was assigned for lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, DC 5295 (effective before September 26, 2003).

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  Thus, the Veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria; only the former criteria are to be applied for 
the period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 
5243 (2004).  The amendment changed the diagnostic code 
numbers used for all spine disabilities and instituted the 
use of a General Rating Formula for diseases and injuries of 
the spine for the new DC's 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of DC 5293 (Intervertebral Disc Syndrome 
is redesignated as DC 5243).  

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
2170 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Also as relevant to this appeal, prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated under DC 5293.  
Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for mild 
IVDS.  A 20 percent rating was assigned for moderate IVDS.  A 
40 percent rating was assigned for severe IVDS with recurring 
attacks and little intermittent relief.  A 60 percent rating 
was assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 4.71a, 
DC 5293 (in effect prior to September 23, 2002).

Under the schedular requirements which became effective on 
September 23, 2002, IVDS (preoperatively or postoperatively) 
can be evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under § 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002).  A 10 percent rating is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  Finally, 
a 60 percent rating is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Id.  

Under DC 5293 (redesignated DC 5243), effective from 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. §§ 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 10 percent rating is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum 60 percent rating is 
assigned for IVDS based on incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002).

Note 1 to DC 5293 provided that an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  
Note 2 to DC 5293 provided that when evaluating on the basis 
of chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic DCs.  Neurological disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological DC or DCs.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The medical evidence shows that April 2000 VA x-rays of the 
lumbosacral spine revealed minimal spurs and an otherwise 
unremarkable lumbosacral spine.  VA x-rays of the cervical 
spine in April 2000 showed abnormal alignment of the spine at 
C5-6 and an otherwise unremarkable cervical spine.  VA x-rays 
of the cervical spine in June 2000 were normal.

On VA examination in September 2000, the Veteran complained 
that his spine had gotten progressively worse since his 
discharge from active service.  He reported that he had 
several spine injuries during active service and "was 
treated many times by the people in the aid stations."  He 
also reported that his low back pain was worse than his 
cervical pain and radiated won both legs.  The Veteran 
reported further that he experienced difficulty sleeping 
every night, he required his wife's assistance to get out of 
the bathtub after doing hot soaks, and had lost control of 
his bowels on occasion.  He stated that he missed about 7-
10 days of work per month and was unable to climb ladders.  
Physical examination of the spine showed some paravertebral 
muscle spasm, particularly on the right side, an ability to 
walk on his heels and toes, slightly diminished reflexes in 
the right arm and right knee when compared to deep tendon 
reflexes in the left arm.  Range of motion testing of the 
cervical spine showed flexion to 32 degrees, extension to 
40 degrees, left lateral bending to 30 degrees, right lateral 
bending to 36 degrees, and rotation bilaterally to 
55 degrees.  Range of motion testing of the lumbosacral spine 
showed flexion to 80 degrees, extension to 22 degrees, left 
lateral bending to 30 degrees, right lateral bending to 
18 degrees, and rotation to 45 degrees bilaterally.  The 
diagnoses included degenerative disc disease and degenerative 
joint disease of the cervical and lumbosacral spine and 
degenerative joint disease C5-6 with mild C5 retrolisthesis.

VA magnetic resonance imaging (MRI) scan of the lumbosacral 
spine in October 2001 showed minor degenerative changes with 
osteophyte formation and normal alignment.

On VA outpatient treatment in April 2002, the Veteran's 
complaints included "undetermined" neck and low back pain.  
The Veteran reported that he had been told that "he has some 
type of nerve injury causing" urinary incontinence.  
Physical examination showed no pain with straight leg raising 
bilaterally, pain over palpation of the facet joints in the 
lumbar spine, and no sacroiliac joint pain.  The impressions 
included chronic low back and leg pain with questionable 
facet joint arthropathy and neuropathy.  

On VA examination in February 2003, the Veteran's complaints 
included cervical and lumbar spine pain with referred 
bilateral arm pain and right leg pain associated with 
weakness, stiffness, and giving way of his legs, easy 
fatigability, lack of endurance secondary to focal pain 
because of his back and neck pain, and a sense of weakness.  
The Veteran denied any history of acute onset of bowel or 
bladder complaints or any history of erectile dysfunction.  
He was right-hand dominant and occasionally used a cane to 
assist in mobility.  The VA examiner noted that the Veteran's 
posture was abnormal and he had a mild loss of lordotic curve 
of the lumbar spine.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported that he could walk about 300 feet without 
significant onset of cervical and low back pain.  Physical 
examination showed complaints of pain, groaning, grimacing, 
guarding, motion and functional restrictions, tenderness to 
palpation over the cervical and lumbar spine in the mid-line, 
no evidence of fusion, muscle spasm, or significant muscle 
spasm in either the cervical or lumbar spine, no paraspinous 
muscle spasm in the cervical or lumbar spine, no swelling or 
effusion in the lumbar spine, and tenderness of the midline 
and lumbar spine especially in the area of L3-4 and L4-5.  
Range of motion testing of the cervical spine showed flexion 
to 25 degrees, extension to 20 degrees, lateral bending to 
25 degrees in each direction, right rotation to 15 degrees, 
and left rotation to 20 degrees.  Range of motion testing of 
the lumbosacral spine showed flexion to 35 degrees, extension 
to 20 degrees, right lateral bending to 22 degrees, left 
lateral bending to 25 degrees, right rotation to 45 degrees, 
and left rotation to 50 degrees.  The VA examiner opined that 
the Veteran's current cervical and lumbar spine pain were 
related to active service.  He also opined that the Veteran 
"is probably not suited for employment apart from duties 
that would be considered sedentary."

VA x-rays of the lumbosacral spine in April 2003 showed minor 
degenerative changes.  VA x-rays of the cervical spine in 
April 2003 showed a probable muscle spasm.  

On private outpatient treatment in September 2003, the 
Veteran's complaints included chronic low back pain and neck 
pain.  Physical examination showed a decreased range of neck 
motion secondary to pain.  The assessment included chronic 
pain in the cervical and lumbar spine.

On VA neurological disorders examination in April 2004, the 
Veteran's complaints included gradually worsening low back 
pain since active service.  The Veteran described his pain as 
an aching pain in the entire neck region and entire 
lumbosacral region.  His neck pain radiated in to both 
shoulders and upper arms.  His low back pain radiated in to 
both legs.  He denied any change in bowel or bladder 
functions.  He reported that he was able to ambulate.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  Physical examination showed that 
the Veteran grimaced and made faces throughout the 
examination, he got up and walked with no evidence of obvious 
weakness but walked with an odd unusual gait, he was able to 
walk on his heels and toes, normal reflexes and strength, 
complaints of tenderness in all of his muscles throughout his 
shoulders, arms, legs, and back "with any touching of 
them," straight leg raising was normal to 90 degrees with no 
radicular type complaints, no evidence of any atrophy or 
fasciculation, an unremarkable sensory examination, no 
evidence of any paraspinal spasm in the neck or back, and 
"seemed to have good motion of the spine itself when he 
would do it," and he did "all movements very slowly."  The 
VA examiner stated, "The examination is very suggestive of 
significant psychological overlay to his symptomatology."  
The impression was musculoskeletal pain in the neck and back 
with no evidence of any significant neurological deficits and 
no evidence of any radicular type complaints.

On VA spine examination in April 2004, the Veteran's 
complaints included constant, chronic upper and lower back 
pain.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran 
reported that his low back pain was constant and occurred at 
rest and with activity.  He also reported occasionally using 
a cane for ambulation.  He denied any further surgery or 
injury to his beck or neck.  He also reported experiencing 
occasionally some urinary leakage.  He reported further that, 
following his discharge from active service, he had worked as 
a carpenter but quit his job 2 years earlier due to chronic 
back pain.  Physical examination showed a normal gait and 
posture, no apparent limp or discomfort, no brace, cane, 
crutches, walker, or wheelchair used, no pain or tenderness 
to palpation of the cervical spine, no pain or tenderness to 
palpation in the lower back, no erythema, swelling, evidence 
of inflammation, deformities, or disfigurement in the lower 
back.  Range of motion testing of the cervical spine showed a 
full range of motion with flexion and extension to 
30 degrees, lateral flexion to 40 degrees, and rotation to 
55 degrees.  Range of motion testing of the lumbosacral spine 
showed flexion to 80 degrees, rotation and extension to 
20 degrees, and lateral flexion to 40 degrees.  The Veteran's 
prior x-rays and MRI scans were reviewed.  The VA examiner 
noted that the Veteran had very limited repetitive motion of 
the cervical and lumbar spine "one or two times before he 
experienced pain."  This examiner opined that the Veteran's 
neck and back pain was most likely secondary to his traumatic 
arthritis which was secondary to his service-connected back 
injuries.  The diagnoses included a history of chronic upper 
and lower back pain secondary to alleged trauma (traumatic 
motor vehicle accident while on active service and traumatic 
accident of falling during repelling on active service) which 
resulted in traumatic arthritis with degenerative disc 
disease of the cervical and lumbosacral spine.

Private MRI scan of the Veteran's cervical spine in May 2004 
showed disc bulge of small central subligamentous herniated 
nucleus pulposus (HNP) at C5-6 with borderline canal size and 
some small bone spurs at C4-5 on the right with encroachment 
on the right-sided neural foramen

On private outpatient treatment in January 2005 with Michael 
D. Dykes, M.D., the Veteran complained of worsening pain of 
the right upper extremity.  It was noted that he was being 
followed for treatment of chronic severe pain secondary to 
degenerative disc disease of the cervical spine with some 
associated cervical radiculopathy.  The Veteran had undergone 
a cervical epidural in December 2004.  A May 2004 MRI scan 
was reviewed.  The assessment included cervical spinal 
stenosis, cervical herniated disk, cervical radiculopathy, 
lumbar degenerative disc disease, and lumbar radiculopathy.

The Veteran had a cervical epidural steroid injection (ESI) 
in May 2005.  At that time, his complaints included back pain 
and neck pain.  He described his pain as aching, tender, 
tingling, throbbing, burning, and constant.  The impression 
was disk bulge at L4-5 and L5-S1 with bilateral S1 radicular 
pain, right greater than left.

On private outpatient treatment with Dr. Dykes in August 
2005, the Veteran's complaints included low back pain and 
neck pain.  It was noted that the Veteran had undergone 
previous cervical laminectomy with cervical radiculopathy and 
was status-post cervical ESI.  The Veteran reported that his 
cervical epidural "did provide significant improvement in 
both his neck and arm pain."  He also reported that he was 
doing well overall.  He was able to maintain his activities 
of daily living and do some walking.  The assessment included 
cervical post-laminectomy syndrome, cervical radiculopathy, 
lumbar degenerative disease, and lumbar radiculopathy.

In a September 2005 letter, Dr. Dykes stated that the Veteran 
had been his patient since December 2003.  At his initial 
visit, the Veteran had presented with a complaint of back 
pain which was 8-9/10 on a pain scale.  The Veteran had 
received epidural injections "which have given him 
considerable relief for a period [of] time."  The Veteran's 
"ongoing diagnoses" included lumbar radiculopathy, 
degenerative disc disease, and a lumbar herniated disc.  

In a March 2007 note, a VA examiner stated that the Veteran 
currently had not reached his maximum medical improvement.  
"He underwent cervical surgery approximately two months ago 
and is currently awaiting lumbar surgery in the next month."

In a June 2007 note, a VA examiner stated that the Veteran 
underwent cervical surgery in the fall of 2006 and lumbar 
surgery in March 2007.  "At this time he has not reached his 
maximum medical improvement from these . . . surgeries."  

On VA examination in May 2008, the Veteran's complaints 
included constant chronic upper and lower back pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he 
occasionally used a cane for ambulation and had some urinary 
leakage.  He also reported that he could walk only a few 
yards before experiencing low back pain.  The VA examiner 
noted that the Veteran had undergone cervical fusion of C6-7 
in March 2007 but continued to have cervical pain without 
radiculopathy.  The Veteran also had undergone fusion of L4-5 
in March 2007.  He reported that he used a lumbar brace and 
cane for inside the home and a rolling walker for further 
distances or outside the home.  The Veteran denied any 
history of urinary incontinence and reported a history of 
decreased motion, stiffness, weakness, spasms, and pain in 
the lower cervical spine which was not radiating and a 
history of constant lumbosacral pain which radiated down the 
left side.  The Veteran also reported experiencing moderate 
flare-ups of spine pain every 1 to 2 months lasting 3 to 
7 days.  The Veteran reported further that, although he was 
able to do all of his activities of daily living, he limited 
these activities.  The Veteran reported that he had 
experienced incapacitating episodes of IVDS in the cervical 
region 5 times a year for 3 days at a time, lasting a total 
of 15 days of bed rest.  The Veteran also reported 
incapacitating episodes of IVDS in the thoracolumbar region 
5 times a year for 3 days at a time, lasting a total of 
15 days of bed rest.  

Physical examination of the cervical spine in May 2008 showed 
no spasm, atrophy, tenderness, or weakness, but there was 
guarding and pain on motion.  The VA examiner stated that the 
Veteran's guarding was severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  There was a loss 
of cervical and lumbar lordosis with the VA examiner noting 
that the Veteran's spine was "straight and stiff."  The 
Veteran also "tends to move [his] entire body, rather than 
to rotate neck or back."  He also had an antalgic gait.  
There was normal sensation throughout the Veteran's upper 
extremities.  No cervical or thoracolumbar spine ankylosis 
was present.  Range of motion testing of the cervical spine 
showed flexion to 40 degrees actively and passively with pain 
beginning at 25 degrees and ending at 40 degrees with pain 
after repetitive use but no additional limitation of motion, 
extension to 10 degrees actively and passively with pain 
after repetitive use but no additional limitation of motion, 
left lateral flexion to 30 degrees with pain after repetitive 
use but no additional limitation of motion, right lateral 
flexion to 30 degrees with pain after repetitive use but no 
additional limitation of motion, and lateral rotation to 
60 degrees in each direction with pain from 45-60 degrees and 
after repetitive use but no additional limitation of motion.  

Range of motion testing of the thoracolumbar spine showed 
flexion to 80 degrees with pain from 45-80 degrees and after 
repetitive use but no additional limitation of motion, 
extension to 30 degrees with pain and after repetitive use 
but no additional limitation of motion, lateral flexion to 
20 degrees in both directions with pain and after repetitive 
use but no additional limitation of motion, and lateral 
rotation to 30 degrees in both directions with pain and after 
repetitive use but no additional limitation of motion.  The 
VA examiner noted that imaging studies were of record and 
showed degenerative disc disease of both the cervical and 
lumbar spine.  This examiner also noted that the Veteran had 
retired in "about 2003" due to degenerative disc disease of 
the lumbosacral spine.  The diagnoses were degenerative disc 
disease of the cervical spine and degenerative disc disease 
of the lumbosacral spine.

A review of the Veteran's Social Security Administration 
(SSA) records, date-stamped as received by the RO in April 
2008, shows that, on private outpatient treatment in November 
2001, the Veteran complained of back pain "since 1982 when 
he was in a motor vehicle accident."  He reported that his 
back pain was bilateral and he also experienced posterior 
neck pain.  Physical examination showed good effort, 
initially sitting comfortably in front of the examiner, and 
tenderness to palpation in the paraspinal lumbar muscles 
consistent with spasm.  Range of motion testing of the 
thoracolumbar spine showed flexion to 90 degrees, lateral 
flexion to 15 degrees in both directions, and extension 
limited to 10 degrees due to low back pain.  Range of motion 
testing of the neck was normal.  The examiner stated that the 
Veteran 

should be able to sit, stand, or walk for 
more than 6 hours during an 8 hour day.  
He should be able to routinely lift 
10 pounds and occasionally lift 
20 pounds.  He would not be able to work 
on ladders or do frequent bending due to 
his lumbar back spasm.

The assessment was complaints of low back pain with lumbar 
paraspinal muscle spasm and a "fairly good" range of motion 
in the thoracolumbar spine on examination.  In May 2003, the 
Veteran was awarded SSA disability benefits for back 
disorders (discogenic and degenerative) effective 
September 1, 2001.

The Board finds that the criteria for a disability rating 
greater than 20 percent for low back strain with L3 
osteophyte formation are not met under either the former or 
revised rating criteria for evaluating spine disabilities.  
Because the Veteran currently is in receipt of the maximum 
20 percent rating available under DC 5010, his low back 
disability will be evaluated under the DC's for spine 
disabilities.  See 38 C.F.R. § 4.71a, DC 5010.  The Board 
notes that it appears that the 20 percent rating was assigned 
for the Veteran's low back disability under DC 5295 for 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position based on 
paravertebral muscle spasm, particularly on the right side, 
seen on VA examination in September 2000.  See 38 C.F.R. 
§ 4.71a, DC 5295 (in effect prior to September 26, 2003).  

There is no objective evidence that the Veteran's low back 
disability is manifested by lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space such 
that an increased rating is warranted under DC 5295.  Id.  
For example, x-rays in October 2001 showed normal lumbosacral 
spine alignment, minor degenerative changes, and osteophyte 
formation.  Although the Veteran's lumbosacral spine flexion 
was limited to 35 degrees with tenderness to palpation on VA 
examination in February 2003, there was no muscle spasm noted 
at that time.  The VA examiner noted that the Veteran's 
posture was abnormal and he had a mild loss of lordotic curve 
of the lumbar spine.  April 2003 x-rays again showed minor 
degenerative changes.  The VA neurologist who examined the 
Veteran in April 2004 noted that he had good but slow spine 
motion.  

On VA spine examination that same month, the Veteran's 
flexion was limited slightly to 80 degrees and the VA 
examiner noted that his repetitive motion was very limited.  
At his most recent VA examination in May 2008, the Veteran 
reported using a brace, cane, and walker to assist in 
ambulation and experiencing moderate flare-ups of pain every 
1 or 2 months lasting 3 to 7 days.  He also reported that he 
was able to do his activities of daily living although they 
were limited.  No ankylosis was noted on physical examination 
and the Veteran's flexion was to 80 degrees again with pain 
from 45 degrees and no additional limitation of motion.  
Absent evidence of lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space (i.e., a 
40 percent rating under DC 5295), and without evidence of 
favorable or unfavorable ankylosis of the thoracolumbar spine 
or entire spine or forward flexion of the thoracolumbar spine 
to 30 degrees or less (i.e., a 30 percent rating or higher 
under DC 5237), the Board finds that the criteria for a 
disability rating greater than 20 percent for low back strain 
with L3 osteophyte formation are not met under either the 
former or revised rating criteria for evaluating spine 
disabilities.

The Board also finds that the criteria for a disability 
rating greater than 20 percent for neck strain with 
degenerative disc disease and osteophyte formation are not 
met under either the former or revised rating criteria.  
Again, because the Veteran currently is in receipt of the 
maximum 20 percent rating available under DC 5010, his 
cervical spine disability will be evaluated under the DC's 
for spine disabilities.  See 38 C.F.R. § 4.71a, DC 5010.  The 
Board notes that it appears that the Veteran's cervical spine 
disability was evaluated under the former DC 5293 (IVDS) 
based on mild symptoms of cervical spine pain and limited 
motion associated with IVDS as seen on VA examination in 
September 2000 when physical examination showed flexion to 
32 degrees and the diagnoses included degenerative joint 
disease at C5-6 with mild retrolisthesis.  See 38 C.F.R. 
§ 4.71a, DC 5293 (in effect prior to September 23, 2002).  
October 2001 lumbosacral spine x-rays showed minor 
degenerative changes, osteophyte formation, and normal spine 
alignment.  Outpatient treatment in November 2001 showed 
lumbosacral spine flexion to 90 degrees.  Absent evidence of 
more than mild IVDS (i.e., a 20 percent rating under 
DC 5293), the Board finds that the criteria for a disability 
rating greater than 20 percent for neck strain with 
degenerative disc disease and osteophyte formation are not 
met under the former criteria for evaluating IVDS.  Id.

It appears that the Veteran's worsening cervical spine 
disability was the basis for the 20 percent rating currently 
assigned under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2008).  Because the Veteran's cervical spine disability 
currently is evaluated under DC 5243, the Board must consider 
whether an evaluation on the basis of incapacitating episodes 
of IVDS or under the General Rating Formula results in a 
higher evaluation.  See 38 C.F.R. § 4.71a, DC's 5235-5243, 
Note (2) (2008).  VA examination in February 2003 showed 
tenderness to palpation in the cervical spine, no muscle 
spasm, and limited flexion to 25 degrees.  X-rays in April 
2003 showed a probable muscle spasm in the cervical spine.  
Outpatient treatment in September 2003 showed a decreased 
range of neck motion secondary to pain.  There was no 
paraspinal muscle spasm in the neck and no radiculopathy on 
VA neurological examination in April 2004; as noted above, at 
this examination, the Veteran had good but slow spine motion.  
VA spine examination in April 2004 showed no pain or 
tenderness to palpation and a full range of motion in the 
cervical spine although range of motion was limited on 
repetitive movement.  A May 2004 MRI showed an HNP in the 
cervical spine.  Outpatient treatment in January 2005 showed 
cervical radiculopathy.  On VA examination in May 2008, the 
Veteran reported a history of decreased motion, stiffness, 
weakness, spasms, and pain without radiation in the cervical 
spine and IVDS in the cervical spine 5 times a year for 3 
days at a time for a total of 15 days of bed rest.  Physical 
examination of the cervical spine showed no spasm, tenderness 
to palpation, weakness, or ankylosis, although guarding, pain 
on motion, and loss of lordosis were present.  Cervical spine 
flexion was to 40 degrees with pain beginning at 25 degrees 
but no additional limitation of motion.  Because the Veteran 
reported incapacitating episodes of IVDS having a total 
duration of less than 4 weeks (i.e., a 20 percent rating), 
the Board finds that evaluating his cervical spine disability 
on the basis of incapacitating episodes of IVDS would not 
result in a higher evaluation.  Id.  And without evidence of 
cervical spine flexion limited to 15 degrees or less or 
unfavorable ankylosis of the cervical spine (i.e., at least a 
30 percent rating under DC 5243 using the General Rating 
Formula), the Board finds that the criteria for a disability 
rating greater than 20 percent for neck strain with 
degenerative disc disease and osteophyte formation are not 
met under the revised rating criteria for spine disabilities.

The Board observes that it is not clear whether the Veteran 
experiences bowel or bladder impairment which could be 
evaluated separately under the appropriate DC because he has 
not reported consistently his bowel or bladder symptoms to 
the physicians who treated him during the pendency of this 
appeal.  For example, although the Veteran reported in 
September 2000 that he had lost control of his bowels on 
occasion, he subsequently reported on VA outpatient treatment 
in April 2002 that he had been told that "he has some type 
of nerve injury causing" urinary incontinence.  On VA 
examination in February 2003, however, the Veteran denied any 
history of acute onset of bowel or bladder complaints or any 
history of erectile dysfunction.  On VA neurological 
examination in April 2004, he denied any change in bowel or 
bladder functions.  On VA spine examination that same month, 
however, the Veteran reported experiencing occasionally some 
urinary leakage.  Finally, on VA examination in May 2008, the 
Veteran reported that he occasionally had some urinary 
leakage but also denied any history of urinary incontinence.  
Given the Veteran's inconsistencies in reporting his bowel 
and/or bladder symptoms, and because there is no objective 
evidence of either bowel or bladder impairment, the Board 
finds that a separate rating for neurological abnormalities 
is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
September 2000, the Veteran stated that he missed about 7-
10 days of work per month and was unable to climb ladders.  
In November 2001, the private examiner stated that the 
Veteran "should be able to sit, stand, or walk for more than 
6 hours during an 8 hour day."  In February 2003, the VA 
examiner opined that the Veteran "is probably not suited for 
employment apart from duties that would be considered 
sedentary."  In April 2004, the Veteran reported that, 
following his discharge from active service, he had worked as 
a carpenter but quit his job 2 years earlier due to chronic 
back pain.  Finally, in May 2008, the VA examiner noted that 
the Veteran had retired in "about 2003" due to degenerative 
disc disease of the lumbosacral spine.  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his low back or 
cervical spine disability has resulted in marked interference 
with his prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating greater than 20 percent 
for low back strain with L3 osteophyte formation is denied.

Entitlement to a disability rating greater than 20 percent 
for neck strain with degenerative disc disease and osteophyte 
formation is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


